Citation Nr: 1452266	
Decision Date: 11/26/14    Archive Date: 12/02/14

DOCKET NO.  07-00 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for left knee bursitis/tendonitis.

3.  Entitlement to an initial rating in excess of 10 percent disabling for right ankle degenerative joint disease (DJD), status post lateral repair with scar.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to April 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from March 2006 and April 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio (Tiger Team) and Houston, Texas, respectively.  Jurisdiction remains with the RO in Houston, Texas.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for hepatitis C and left knee bursitis/tendonitis.  Also, he seeks entitlement to an initial rating in excess of 10 percent disabling for right ankle degenerative joint disease (DJD), status post lateral repair with scar.

The Veteran was unable to appear to a previously scheduled July 2013 Travel Board hearing due to his incarceration, of which incarceration he had notified VA in April 2013.  He has since been released and requested in October 2014 that a videoconference Board hearing be scheduled at the RO in Houston, Texas.

A request for a Board hearing "will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person."  38 C.F.R. § 20.700 (2014).  "The Board shall decide an appeal only after affording the appellant an opportunity for a hearing."  38 U.S.C.A. § 7107(b) (West 2014).

As the Veteran was previously not available for a Board hearing (with good cause), the Board will now grant the Veteran's request for a videoconference Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran is to be scheduled for a videoconference Board hearing at the Houston, Texas RO before a Veterans Law Judge.  The Veteran and his representative should be provided with notice as to the time and place to report for said hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



